UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4259
INTHA NOI CHANTHAVONG,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-97-211)

                      Submitted: October 10, 2000

                      Decided: October 30, 2000

        Before TRAXLER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Bruce A. Lee, Greensboro, North Carolina, for Appellant. Walter C.
Holton, Jr., United States Attorney, Robert M. Hamilton, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. CHANTHAVONG

                               OPINION

PER CURIAM:

   Intha Noi Chanthavong ("Chanthavong") appeals his November
1997 conviction and March 1998 sentence to a term of eighty-seven
months in the Middle District of North Carolina for possession with
intent to distribute methamphetamine. This case is before the court
after remand. See United States v. Chanthavong, No. 98-4244, 1999
WL 694506 (4th Cir. Sep. 8, 1999).

   In our prior decision, we vacated the district court’s denial of
Chanthavong’s motion to suppress evidence seized from a locked safe
found in a closet of his room. We held that the district court’s reliance
on the doctrine of inevitable discovery to deny the motion to suppress
was not supported by the factual determinations required by our deci-
sion in United States v. Allen, 159 F.3d 832 (4th Cir. 1998). We
remanded for specific findings as to whether Chanthavong’s consent
to a search of his room extended to the search of the safe, and whether
the police officers conducting the search would have obtained a war-
rant to search the safe if the combination to the safe had not been
obtained in violation of Chanthavong’s previously invoked right to
counsel.

   On remand, the Government conceded that the officers conducting
the search would not have obtained a warrant to search the safe if they
had not obtained the combination, but would have used other means
to open the safe in order to search it. The district court conducted a
hearing and found that Chanthavong’s consent to a search of his room
included a search of the locked safe. The court therefore again denied
Chanthavong’s motion to suppress.

   We review the factual findings underlying a motion to suppress for
clear error, while the legal determinations are reviewed de novo. See
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). The scope
of a consent to search is determined by considering the interchange
between the law enforcement officer and the suspect, and applying a
test of "objective reasonableness" to ascertain the usual meaning of
what was said. Also of importance in defining the scope of a search
is its object, as a general consent authorizes the search of any area that
                   UNITED STATES v. CHANTHAVONG                       3

may contain the object of the search. See Florida v. Jimeno, 500 U.S.
248, 251 (1991). In giving consent, a suspect may limit the scope of
that consent, but if officers receive a general consent to search a par-
ticular place, they are not required to repeatedly return for consent as
to specific containers found in that place. Id. at 252. See also Walter
v. United States, 447 U.S. 649, 656 (1980) (in a search properly
authorized by consent or warrant, "the scope of the search is limited
by the terms of its authorization").

   The district court found that Chanthavong was asked whether he
had any drugs at his apartment, and if he would consent to a search
of his apartment. Chanthavong gave his consent for the search and did
not limit the permissible scope of that search. After he was informed
that officers conducting the search of his room had discovered addi-
tional drugs and the locked safe, Chanthavong did not revoke or limit
his previous consent. The district court concluded that, under the
totality of the circumstances, it was objectively reasonable to believe
that Chanthavong’s consent extended to a search of the locked safe
found in his room. We agree.

   Accordingly, we conclude that the evidence found in the safe was
properly admissible, as it was discovered pursuant to a search of the
safe based upon Chanthavong’s voluntary consent. See Schneckloth v.
Bustamonte, 412 U.S. 218, 219 (1973). We therefore affirm
Chanthavong’s conviction and sentence. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                           AFFIRMED